Citation Nr: 0026419	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  97-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1966 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1995, the RO 
denied the appellant's claim of entitlement to service 
connection for PTSD.

2.  The evidence received since the RO's November 1995 
decision, and which was not previously of record and is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's November 1995 decision, denying a claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's November 1995 decision denying the appellant's claim 
PTSD, and the claim for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 1999); 38 C.F.R. § 3.156 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in August 1989, 
the RO denied a claim of entitlement to service connection 
for PTSD.  It was noted that the veteran had served in 
Vietnam and had a diagnosis of PTSD, but was not in combat 
and essentially could not recall information to verify 
stressors.  Although a notice of disagreement was received 
and a statement of the case was issued, a timely appeal was 
not received, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(b) (West 1999).  The veteran subsequently 
filed to reopen his claim for service connection for PTSD in 
July 1995, and in an unappealed decision, dated in November 
1995, the RO denied the claim.  The claim was denied as there 
was no evidence of a verified stressor.  There was no appeal, 
and the RO's November 1995 decision became final.  Id.  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  

In May 1996, the veteran filed an application to reopen his 
claim.  In July 1996, the RO apparently reopened the 
veteran's claim and denied it on the merits.  The RO noted 
that while there was a diagnosis of PTSD there was no 
evidence to corroborate his history of stressful events.  The 
veteran appealed.  Despite the RO's denial of this claim on 
the merits, the Board must consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown , 83 F.3d 1380 (Fed. 
Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107  (a).  Finally, the third step of the 
Elkins analysis requires VA to evaluate the claim on the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  See Elkins, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material  evidence has been received since 
the RO's November 1995 decision.

In this case,  at the time of the RO's November 1995 
decision, the claims file included the veteran's statements 
in which he essentially asserted that he had seen men killed 
in combat, that he had been shelled, and that a corporal of 
the guard had thrown a poncho over the veteran and made 
threatening comments after he thought that he had found the 
veteran sleeping on guard duty.  The claims file also 
included several VA hospital and examination reports, dated 
between 1989 and 1995, which contained diagnoses that 
included PTSD.  The RO denied the veteran's claim after 
finding that the submitted evidence did not show that he had 
participated in combat or that he had a verifiable stressor.  


The evidence received since the RO's November 1995 decision 
includes a letter from J.A.B., received in January 1997, 
accompanied by another (undated) letter from J.A.B. to the 
veteran, as well as J.A.B.'s discharge (DD Form 214).  The 
veteran has also submitted various VA hospital reports, dated 
between 1996 and 1999, which show that the veteran has been 
diagnosed with acquired psychiatric disorders that include 
PTSD (related to his service in Vietnam), alcohol dependence, 
depression and adjustment disorder with depressed mood.  

With the exception of a VA hospital report dated in January 
1989, this evidence was not of record at the time of the RO's 
November 1995 decision, and is "new" within the meaning of 
Elkins, supra.  However, with regard to the submitted VA 
hospital reports, the evidence of record at the time of the 
RO's November 1995 decision already included several 
diagnoses of PTSD, and this evidence is therefore cumulative.  
In addition, the Board notes that none of this evidence 
includes probative evidence relevant to the verification of a 
stressor, nor does it contain probative evidence relevant to 
the veteran's claim of participation in combat.  With regard 
to the evidence from J.A.B., his December 1996 letter states 
that he served with the veteran in Vietnam.  His DD Form 214 
indicates that his military occupation specialty was wireman, 
and that he served in Vietnam sometime between 1966 and 1970.  
The November 1995, rating decision noted that the veteran 
served in Vietnam, but found no verification of the claimed 
stressors.  However, nowhere in this newly submitted evidence 
does J.A.B. state that he witnessed the veteran participate 
in combat, or experience a stressor.  The Board therefore 
finds that this evidence does not bear directly and 
substantially upon the issues of participation in combat and 
a verifiable stressor, and concludes that this evidence is 
not probative of the issue at hand, and is not material.  

The only other pertinent evidence received since the RO's 
November 1995 denial of the claim consists of oral and 
written testimony from the veteran, much of it essentially 
cumulative of assertions previously advanced.  A review of 
the veteran's statements shows that it is essentially argued 
that he has PTSD as a result of a corporal of the guard 
scaring him by throwing a poncho over the veteran's head and 
threatening him while he was on guard duty, that he saw (an 
otherwise unidentified) man killed near Khe Sanh, and that he 
was shelled and participated in combat.  

However, the Board first notes that laypersons are not 
competent to give a medical opinion as to causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
addition, his assertions regarding his stressors are within 
the scope of arguments which were of record at the time of 
the RO's November 1995 decision.  In this regard, the Board 
points out that during his hearing, the veteran stated that 
he had dragged J.A.B. out of harm's way after J.A.B. was 
wounded during shelling.  However, the veteran testified that 
he and J.A.B. did not serve in the same unit while in 
Vietnam, J.A.B.'s DD Form 214 does not show that he received 
the Purple Heart, and J.A.B. did not refer to such an 
incident in either of his letters.  Based on the foregoing, 
the Board finds that these statements are not new and 
material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 
321  (1999), and are insufficient to reopen the claim.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
and Supplemental Statement of the Case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  



ORDER

Service connection for PTSD is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
Board of Veterans' Appeals



 

